Title: Abigail Adams to Mary Smith Cranch, 29 July 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Saturday Morg. East Chester 29 July 1797.
          My Dear sister
        
        We leave this place this morning & hope to reach Home on fryday of the next week. I have written to mr smith to procure sundry articles for me in Boston which will require a Team to bring them to Quincy, & bags for oats will you be so good as to consult with mr Porter, and if mr Belcher can go to Town for them So as to get them up before we arrive I should be very glad. will you be so kind as to have some coffe burnt and ground, some Bread and cake made for me, and to be at our House on fryday when we hope to reach Quincy and if you should hear of any intention of company meeting us on the road, to accompany us to Quincy, I must beg of you to make Such arrangments of punch & wine as may be necessary. I have written to mr smith on the subject and he will inform you.

wine you can draw from the casks in the cellar Punch must be made by Gallons. you will procure spirit for the purpose, and in a Box in the North cellar which is naild up is some Jamaca Spirit, that with some Brandy will answer
        I believe it would be best to get Mrs Baxter to go to the House and assist in making Beds as she knows where my things are, better than any one else. the Matresses should be put on the Feather Beds, & two Beds put up in the new out Chamber for the Men servants. I have my two Grandson with me, but they can be provided for by some of my Friends if we cannot lodge them at first. we met at N york with so many unexpected things which we were not provided for, that I wish to have Some arrangments made now previous to our getting home particuliarly if we should meet company. you will find glasses &c enough. you will be so good as to have a table set in the dinning parlour, and every thing ready, to receive / Your truly affectionate / sister & Friends
        
          Abigail Adams
        
      